          Case 8:21-cv-01367-JVS-KES Document 26 Filed 09/09/21 Page 1 of 3 Page ID #:1936



                    1   EMILY T. KUWAHARA (SBN 252411)
                         ekuwahara@crowell.com
                    2   URI NIV (SBN 307487)
                         univ@crowell.com
                    3   CROWELL & MORING LLP
                        515 South Flower Street, 40th Floor
                    4   Los Angeles, CA 90071
                        Telephone: 213.622.4750
                    5   Facsimile: 213.622.2690
                    6   KRISTIN J. MADIGAN (SBN 233436)
                          kmadigan@crowell.com
                    7   SUZANNE E. RODE (SBN 253830)
                          srode@crowell.com
                    8   CROWELL & MORING LLP
                        3 Embarcadero Center, 26th Floor
                    9   San Francisco, CA 94111
                        Telephone: 415.986.2800
                   10   Facsimile: 415.986.2827
                   11   [Additional Counsel Listed on Next Page]
                   12   Attorneys for Defendants
                        THE REGENTS OF THE UNIVERSITY OF
                   13   CALIFORNIA and MICHAEL V. DRAKE
                   14
                                             UNITED STATES DISTRICT COURT
                   15
                                            CENTRAL DISTRICT OF CALIFORNIA
                   16
                                                     SOUTHERN DIVISION
                   17

                   18   AARON KHERIATY, M.D.,                      Case No. 8:21-cv-01367-JVS-KES
                   19                  Plaintiff,                  NOTICE OF WITHDRAWAL OF
                                                                   DOCUMENT NO. 21,
                   20         v.                                   DEFENDANTS’ MEMORANDUM
                                                                   IN OPPOSITION TO
                   21   THE REGENTS OF THE                         PLAINTIFF’S MOTION FOR
                        UNIVERSITY OF CALIFORNIA, a                PRELIMINARY INJUNCTION
                   22   corporation, and MICHAEL V.
                        DRAKE, in his official capacity as         Date:    September 27, 2021
                   23   President of the UNIVERSITY OF             Time:    1:30 p.m.
                        CALIFORNIA,                                Place:   Courtroom 10 C
                   24                                              Judge:   Hon. James V. Selna
                                       Defendants.
                   25

                   26

                   27

                   28
  CROWELL
& MORING LLP                                                                NOTICE OF WITHDRAWAL OF DOC. NO. 21
ATTORNEYS AT LAW                                                                   CASE NO. 8:21-CV-01367-JVS-KES
          Case 8:21-cv-01367-JVS-KES Document 26 Filed 09/09/21 Page 2 of 3 Page ID #:1937



                    1   CHARLES F. ROBINSON (SBN 113197)
                          charles.robinson@ucop.edu
                    2   NORMAN J. HAMILL (SBN 154272)
                          norman.hamill@ucop.edu
                    3   KATHARINE ESSICK (SBN 219426)
                          katharine.essick@ucop.edu
                    4   UNIVERSITY OF CALIFORNIA
                        Office of General Counsel
                    5   1111 Franklin Street, 8th Floor
                        Oakland, CA 94607
                    6   Telephone: 510.987.9800
                        Facsimile: 510.987.9757
                    7
                        Attorneys for Defendants
                    8   THE REGENTS OF THE UNIVERSITY OF
                        CALIFORNIA AND MICHAEL V. DRAKE
                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
  CROWELL
& MORING LLP                                                        NOTICE OF WITHDRAWAL OF DOC. NO. 21
ATTORNEYS AT LAW                                                           CASE NO. 8:21-CV-01367-JVS-KES
          Case 8:21-cv-01367-JVS-KES Document 26 Filed 09/09/21 Page 3 of 3 Page ID #:1938



                    1          TO ALL PARTIES, CLERKS, AND THIS HONORABLE COURT:
                    2          PLEASE TAKE NOTICE that Defendants, The Regents of the University of California
                    3   (“The Regents”) and President Michael V. Drake (“President Drake”) (collectively,
                    4   “Defendants”), hereby withdraw Docket No. 21, Defendants’ Memorandum in Opposition to
                    5   Plaintiff’s Motion for Preliminary Injunction (“Memorandum”), filed on September 3, 2021. The
                    6   Memorandum was erroneously filed only on behalf of The Regents, instead of both The Regents
                    7   and President Drake. On September 3, 2021, Defendants filed a corrected Memorandum, Docket
                    8   No. 22, on behalf of both The Regents and President Drake.
                    9

                   10   DATED: September 9, 2021                CROWELL & MORING LLP
                   11

                   12                                           By: /s/ Emily T. Kuwahara
                                                                    Emily T. Kuwahara
                   13                                               Kristin J. Madigan
                                                                    Suzanne E. Rode
                   14                                               Uri Niv
                                                                    Attorneys for Defendants
                   15                                               THE REGENTS OF THE UNIVERSITY
                                                                    OF CALIFORNIA and MICHAEL V.
                   16                                               DRAKE
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
  CROWELL
                                                                                       NOTICE OF WITHDRAWAL OF DOC. NO. 21
& MORING LLP                                                          -1-
ATTORNEYS AT LAW                                                                              CASE NO. 8:21-CV-01367-JVS-KES
